DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 08/12/2019 and 04/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                                                                          
                                       Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39, 1-3, 5-7, 9-15, 19-20, 22-26, 31 and 42-56 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Shaw (US 4,242,872).
In regards to claim 39, Shaw discloses a system (refer to Figs. 1-11) for providing air conditioning to a living space (316) and heating potable water (abstract; col. 6 line 4 - col. 26 line 2; fig. 1-11), the system comprising: a heat pump circuit (heat pump system) comprising: an evaporator (12) for transferring heat from the heat pump circuit to a first flow of air (room return air 434) to be provided to the living space (316), and two condensers (22, 18), a first condenser (22) for transferring heat from the heat pump circuit to the water (refer to col.13, lines 36-37; Fig. 6), and a second condenser (18) for transferring heat from the heat pump circuit to a second flow of air (outside ambient air 436, 438, 446).  
In regards to claim 1, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses wherein the heat pump circuit comprises: a compressor (11) for circulating a refrigerant around the heat pump circuit, the evaporator (12) adapted to receive the first flow (434) of air from an air inlet (378) to transfer heat from the first flow of air (434) to the refrigerant, and the first condenser (22) adapted to receive to transfer heat from the refrigerant to the water (refer to col.13, lines 36-37; Fig. 6), and the second condenser (18) adapted to receive the second flow of air (436, 438) to transfer heat from the refrigerant to the second flow of air, and an air outlet (416, 374) to provide the first flow of air (434) from the evaporator (12) to the living space (316).  
In regards to claim 2, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses wherein the first flow of air (room return air 434) is a heated flow of air (note: that room return air is heated compared to conditioned air).  
In regards to claim 3, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses further comprising a thermal collection unit (attic A comprising solar space 301 and a window glass pane 308 is a solar heat trap which is considered as a thermal collection unit) to collect heated air from a solar thermal collection system for providing the first flow of air (as can be seen in Fig. 1).  
In regards to claim 5, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses further comprising a valve (380, 402) for selectively providing as the first flow of air (434): 
i) heated air from a solar thermal collection system (308) from a thermal collection unit (301/308/328), and 
ii) a flow of air (room return air 434) from the living space (316) such that the first flow of air recirculates through the system and the living space (316).  
In regards to claim 6, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses comprising a vent path (via discharge grill 346; return air flow through the return air grill 378 is discharged to the outside of the building as per arrow 444, this air passing through the communication duct 385 to the air discharge grill 346) to bypass (via bypass duct 385) the evaporator (12) and vent the first flow of air (room return air 434) to an ambient environment (discharged to the outside of the building).  
In regards to claim 7, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses comprising a fan (366) for driving the first (434) through the evaporator (12) and to the living space (16), or through a vent path (via discharge grill 346).  
In regards to claim 9, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses wherein the second flow of air (outside ambient air 438) is an ambient flow of air (refer to col.11, lines 37-40).  
In regards to claim 10, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses comprising a fan (332) for driving the second flow of air (arrow 438 of outside ambient air) through the second condenser (18).  
In regards to claim 11, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses wherein the second flow of air (436, 438) is vented to ambient after passing through the second condenser (18).  
In regards to claim 12, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses comprising a valve (380, 402) for selectively providing the first flow of air (434) from the evaporator (12) to 
i)  the living space (316), and 
ii) a vent to ambient (discharge grill 346; return air flow through the return air grill 378 is discharged to the outside of the building as per arrow 444, this air passing through the communication duct 385 to the air discharge grill 346).  
In regards to claim 13, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses comprising a water circuit (a closed loop via conduits 322 and 324; Fig. 1) adapted to be connected to a water tank (64) and a (326) for pumping the water from the water tank (64) and through the first condenser (22) to be returned to the water tank (64).  
In regards to claim 14, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses wherein the heat pump circuit comprises: a first heat exchanger configurable as the evaporator (12) or the second condenser (refer to col.13, lines 3-4), a second heat exchanger (18) configurable as the second condenser (18, 12) or the evaporator (refer to col.13, lines 10-11), and a valve (control valves V15, V18, V4 and V8) for selecting a direction of flow of refrigerant in the heat pump circuit through the first (12) and second (18) heat exchangers (refer to col.18, lines 40-41), and wherein the first condenser (22) is located within the heat pump circuit between a compressor (11) and the valve (V18, V4 and V8), and with the valve (V4 and V8) in a first position (closed V8): the first heat exchanger (12) configured as the evaporator to receive the first flow of air (434) and transfer heat from the first flow of air (434) to the refrigerant (cooling mode; Fig. 8), and 
            the second heat exchanger (18) configured as the second condenser to receive the second flow of air to transfer heat from the refrigerant to the air, and with the valve (V8) in a second position (open V8): the first heat exchanger configured as the second condenser to receive the first flow of air and transfer heat from the refrigerant to the first flow of air (heating mode; Fig. 10), and the second heat exchanger (18) configured as the evaporator to receive the second flow of air to transfer heat from the second flow of air to the refrigerant, the system adapted to provide the first flow of air (434) from the first heat exchanger (12) to the living space (316) to condition the air in the living space (316), and the first condenser adapted to receive a flow of water to transfer heat from the refrigerant to the water when the valve is in the first and second positions.  
In regards to claim 15, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses further comprising a water circuit heat exchanger (20, 22) or a passive heat exchanger for receiving the water from a water circuit (a closed loop via conduits 322 and 324; Fig. 4) and the first flow of air (434) to transfer heat between the water and the first flow of air (434).  
In regards to claim 19, Shaw meets the claim limitations as disclosed above in the rejection of claim 3. Further, Shaw discloses wherein the thermal collection unit (308/301/328) is a box or duct (refer to col.6, lines 50-51).  
In regards to claim 20, Shaw meets the claim limitations as disclosed above in the rejection of claim 3. Further, Shaw discloses wherein the thermal collection unit (308/301/328) comprises any one of the following: 
i)  two outlets, a first outlet for providing a flow of air to the evaporator or a first heat exchanger (12) and a second outlet (open end 340) for providing a flow of air to a vent (346) from the system, or 
ii)  a fan (blower 332) for driving a flow of air to a vent outlet or an outlet to the evaporator or a first heat exchanger (refer to col.6, lines 48-53 and col.7, lines 24-64; Fig. 1).  
In regards to claim 22, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses wherein the system comprises modular units (modular heat pump system; refer to col. 7 line 22-24).  
In regards to claim 23, Shaw meets the claim limitations as disclosed above in the rejection of claim 22. Further, Shaw discloses wherein the modular units are adapted to be configured together or separately by interconnecting ducts (two basic or primary duct systems within the attic) and communication pipes to provide for flexibility in installation (refer to col. 7 line 22-24).  
In regards to claim 24, Shaw meets the claim limitations as disclosed above in the rejection of claim 22. Further, Shaw discloses wherein the system comprises a thermal collection unit (328, attic A comprising a window glass pane 308 is a solar heat trap which is considered as a thermal collection unit), a heat exchanger unit (multiple thermal energy sources and thermal energy sink), and a heat pump unit (heat pump system), (refer to col.6, lines 4-21).  
In regards to claim 25, Shaw meets the claim limitations as disclosed above in the rejection of claim 24. Further, Shaw discloses wherein the thermal collection unit (308/301/328), the heat exchanger unit (10/12/18), and the heat pump unit are adapted to be arranged with the thermal collection unit (308/301/328) mounted on top of the heat exchanger unit (10/12/18), and the heat pump unit located in a side-by-side arrangement with the heat exchanger unit to achieve a compact height configuration (refer to col.7, lines 22-64 and col.6, lines 4-21; as can be seen in Fig. 1).  
In regards to claim 26, Shaw meets the claim limitations as disclosed above in the rejection of claim 24. Further, Shaw discloses wherein the heat exchanger unit (10/12/18) comprises one or more of: 
i) the evaporator (12) or first heat exchanger of the heat pump circuit,  
ii) a fan (blowers 332, 364) for driving the first flow of air through the heat exchanger unit (10/12/18), 
iii) an inlet valve to select a flow of air to be received from two different sources, 
iv) an outlet valve to selectively deliver a flow of air from the heat exchanger unit to two different destinations, or 
v) a water circuit heat exchanger (hot water coil 22) or a passive heat exchanger.  
In regards to claim 31, Shaw meets the claim limitations as disclosed above in the rejection of claim 24. Further, Shaw discloses wherein the heat pump unit comprises one or more of: 
i) at least one of a compressor (11), the first condenser (22), the second condenser (18), or a second heat exchanger, 
ii) a refrigerant reversing valve, 
iii) a fan (blowers 332, 364) to provide a flow of air through the heat pump unit through the second condenser (18) or a second heat exchanger, 
iv) a water pump (326) to pump the water through a water circuit (a closed loop via conduits 322 and 324; Fig. 1) including the first condenser (22), or 
v) a valve to selectively direct the water to and from the heat pump unit to communicate with corresponding water pipes in the heat exchanger unit for communication with a passive heat exchanger.  
In regards to claim 40, Shaw meets the claim limitations as disclosed above in the rejection of claim 13. Further, Shaw discloses wherein a heat exchanger, configurable as the evaporator (12) and adapted to receive a flow of air (424) from an air inlet, transfers heat from the water (W) to the flow of air (424) from the air inlet, and an (outlet at manifold system M) to provide the flow of air heated by passing through the heat exchanger (12) to the living space (316).  
In regards to claim 42, Shaw meets the claim limitations as disclosed above in the rejection of claim 39. Further, Shaw discloses wherein the system further comprises a liquid receiver (a refrigerant receiver 26) or reservoir configured to add refrigerant to the heat pump circuit or remove refrigerant from the heat pump circuit (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 43, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir provides for an additional source (accumulator in compressor 11) of a volume of refrigerant for addition to the heat pump circuit, and provides for storage of refrigerant removed from the heat pump circuit (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 44, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is configured to add refrigerant to the heat pump circuit when a heating demand on the system increases, is high relative to a predetermined operating condition, or is above a threshold (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).
In regards to claim 45, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is configured to add refrigerant to the heat pump circuit when a heat load on the system decreases, is low relative to a predetermined operating condition, or is (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 46, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is configured to remove refrigerant from the heat pump circuit when a heating demand on the system decreases, is low relative to a predetermined operating condition, or is below a threshold (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 47, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is configured to remove refrigerant from the heat pump circuit when a heat load on the system increases, is high relative to a predetermined operating condition, or is above a threshold (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 48, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is configured to maintain a substantially constant pressure in the heat pump circuit (receiver 26 will always operate at a pressure level sufficiently above the highest evaporating pressure such that proper liquid line pressure is always maintained for the liquid feed manifold 32; refer to col.21, lines 26-33).  
In regards to claim 49, Shaw meets the claim limitations as disclosed above in the rejection of claim 48. Further, Shaw discloses wherein if the pressure in the heat pump circuit decreases optionally, due to a decrease in heat load or an increase in heat (26) or reservoir is configured to add refrigerant to the heat pump circuit to maintain said substantially constant pressure (receiver 26 will always operate at a pressure level sufficiently above the highest evaporating pressure such that proper liquid line pressure is always maintained for the liquid feed manifold 32; refer to col.21, lines 26-33).  
In regards to claim 50, Shaw meets the claim limitations as disclosed above in the rejection of claim 48. Further, Shaw discloses wherein if the pressure in the heat pump circuit increases optionally, due to an increase in heat load or an decrease in heat demand, the liquid receiver (26) or reservoir is configured to remove refrigerant from the heat pump circuit to maintain said substantially constant pressure (receiver 26 will always operate at a pressure level sufficiently above the highest evaporating pressure such that proper liquid line pressure is always maintained for the liquid feed manifold 32; refer to col.21, lines 26-33).  
In regards to claim 51, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is located after the first condenser (22) and the second condenser (18), and before the evaporator (12).  
In regards to claim 52, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is located between a first heat exchanger (22) and a second heat exchanger (18) in the heat pump circuit.
In regards to claim 53, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or (refer to col. 17 line 15-19; Fig. 8).  
In regards to claim 54, Shaw meets the claim limitations as disclosed above in the rejection of claim 44. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is configured to add refrigerant to the heat pump circuit when the first condenser (22) is configured to heat the water (refer to col.15, lines 1-13 and col.13, lines 36-37).  
In regards to claim 55, Shaw meets the claim limitations as disclosed above in the rejection of claim 46. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is configured to remove refrigerant from the heat pump circuit when the first condenser (22) is not configured to heat the water (refer to col.15, lines 1-13 and col.13, lines 36-37).  
In regards to claim 56, Shaw meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is located between a first heat exchanger (22) and a second heat exchanger (18) in the heat pump circuit when the valve (V8) is in both the first position (closed) and the second position (open).   

                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shaw (US 4,242,872) in view of McCahill (US 4,856,578). 
In regards to claim 16, Shaw meets the claim limitations as disclosed above in the rejection of claim 15, but fails to explicitly teach wherein the water circuit comprises a valve for selectively bypassing the water circuit heat exchanger or the passive heat exchanger. 
        McCahill teaches a heat pump unit (Fig. 3), wherein the water circuit (water lines including lines water storage 62) comprises a valve (three-way valve 96) for selectively bypassing the water circuit heat exchanger (98) or the passive heat exchanger. 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Shaw such that the water circuit includes a valve for selectively bypassing the water circuit heat exchanger or the passive heat exchanger as taught by McCahill in order to provide additional heating capability, may provide heated water for additional secondary uses (refer to col. 6, lines 61-66 of McCahill).
In regards to claim 17, Shaw meets the claim limitations as disclosed above in the rejection of claim 15, but fails to explicitly teach wherein the water circuit heat exchanger and the first condenser are arranged in the water circuit in series. 
        McCahill teaches a heat pump unit (Fig. 3), wherein the water circuit heat exchanger (98) and the first condenser (23) are arranged in the water circuit in series (as can be seen in Fig. 3). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Shaw such that the water circuit heat exchanger and the first condenser are arranged in the water circuit in series as taught by McCahill in order to provide heated water for additional secondary uses (refer to col. 6, lines 65-66 of McCahill).
In regards to claim 18, Shaw meets the claim limitations as disclosed above in the rejection of claim 15, but fails to explicitly teach wherein the water circuit heat exchanger and the evaporator or first heat exchanger of the heat pump circuit are arranged in the first flow of air in series.  
        McCahill teaches a heat pump unit (Fig. 3), wherein the water circuit heat exchanger (corresponding to liquid-air coil 56) and the evaporator (corresponding to refrigerant-air coil 54) or first heat exchanger of the heat pump circuit are arranged in the first flow of air in series (as can be seen in Fig. 3). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Shaw such that the water circuit heat exchanger and the first condenser are arranged in the water circuit in series as taught by McCahill (refer to col. 7, lines 31-33 of McCahill).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shaw (US 4,242,872) in view of Gurin (US 2012/0247134).   
In regards to claim 36, Shaw meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shaw discloses comprising a controller (refer to col. 20, lines 1-11) and one or more sensors (refer to col. 20, lines 1-11) in communication with the controller, but fails to explicitly teach the rest of the claim (refer to col. 20, lines 1-11).
Gurin teaches a heat pumps that utilize at least one solar receiver (refer to Fig. 1), wherein the one or more sensors (30, 31, 32, 33) comprising any one or more of: a temperature sensor (31) downstream of the heat pump circuit (10), a first heat exchanger (70), or the evaporator to indicate a temperature of air being provided to the living space, a temperature sensor (30) upstream of the first heat exchanger (30) or a passive heat exchanger indicating a temperature of air being received from a solar thermal collection system (20), a temperature sensor (31) upstream of the first heat exchanger (70) or a passive heat exchanger indicating a temperature of air being returned from the living space or provided from ambient, one or more temperature sensors (refer to par. 49) arranged in the second flow of air, to indicate a temperature of ambient air being provided to the second condenser or a second heat exchanger, or a temperature of a flow of air being exhausted from the second condenser or the second heat exchanger (refer to par. 49), one or more temperature sensors in a water or a flow rate sensor for indicating a flow rate of the water in a water circuit (refer to par. 49).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Shaw such that the one or more sensors comprising any one or more of: a temperature sensor downstream of the heat pump circuit, a first heat exchanger, or the evaporator to indicate a temperature of air being provided to the living space, a temperature sensor upstream of the first heat exchanger or a passive heat exchanger indicating a temperature of air being received from a solar thermal collection system, a temperature sensor upstream of the first heat exchanger or a passive heat exchanger indicating a temperature of air being returned from the living space or provided from ambient, one or more temperature sensors arranged in the second flow of air, to indicate a temperature of ambient air being provided to the second condenser or a second heat exchanger, or a temperature of a flow of air being exhausted from the second condenser or the second heat exchanger, one or more temperature sensors in a water circuit to indicate a temperature of the water being provided to and from a water cylinder, or a flow rate sensor for indicating a flow rate of the water in a water circuit as taught by Gurin in order to operate with the control system pressure and temperature control such that the working fluid transforms (refer to par. 52 of Gurin).
In regards to claim 37, Shaw meets the claim limitations as disclosed above in the rejection of claim 36, but fails to explicitly teach wherein the controller receives a signal from each said temperature sensor and determines an indication of thermal energy 
Gurin teaches a heat pumps that utilize at least one solar receiver (refer to Fig. 1), wherein the controller (control system) receives a signal from each said temperature sensor (31/32) and determines an indication of thermal energy transferred to the water by the system and provides an output indicative of said thermal energy (refer to par. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Shaw such that the controller receives a signal from each said temperature sensor and determines an indication of thermal energy transferred to the water by the system and provides an output indicative of said thermal energy as taught by Gurin in order to advantage be preprogrammed with the relationship between the energy supplied to the systems in a portion of the control period (refer to par. 6 of Gurin).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over 
Shaw (US 4,242,872) in view of Gurin (US 2012/0247134), further in view of Carter et al. (US 2015/0134124).   
In regards to claim 38, Shaw meets the claim limitations as disclosed above in the rejection of claim 36, but fails to explicitly teach wherein the controller receives as an input a cost per unit of energy for water heating and determines from thermal energy transferred to the water by the system a cost saving provided by the system, and the controller providing an output indicative of said cost saving.  
 (refer to Fig. 1), wherein the controller (10) receives as an input a cost per unit of energy (refer to pars. 19 and 71) for water heating and determines from thermal energy transferred to the water by the system a cost saving provided by the system (refer to par. 71), and the controller (10) providing an output indicative of said cost saving.  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Shaw such that the controller receives as an input a cost per unit of energy for water heating and determines from thermal energy transferred to the water by the system a cost saving provided by the system, and the controller providing an output indicative of said cost saving as taught by Carter in order to advantage be preprogrammed with said relationship between the energy supplied to the systems in a portion of the control period (refer to par. 6 of Carter).

                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763